Title: To Thomas Jefferson from Justus Erich Bollmann, 22 November 1805
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                  
                     Sir, 
                     Newyork November 22d.—1805
                  
                  I have not heard from Your Excellency and this Silence causes me very serious Pain and Embarrassment. Your friendly Intentions on my Subject have agreably relieved me during the most gloomy Period of my Existence and excited Sentiments of Gratitude which even Time will not obliterate. The Apprehension therefore of having perhaps incurred Your Displeasure is distressing.
                  I know myself guilty of having acted with levity on the first Instance; but a speedy Decision appeared requisite and the Situation very desirable. The Explanations received from Mr. Davy and the Manner in which they were given changed the Face of the Object; and, had I withstood these Impressions, Mr. Davy being left the sole Judge of the Securities to be given on this Occasion I was confident that he would have rejected any I could have offered—a Mortification to which it must have been extremely irksome to be exposed.
                  Allow me under these Circumstances to flatter myself that Your Excellency will consider me rather as unfortunate than deficient in Conduct and to hope that You will be pleased to express to me the Continuation of Your Good Will.
                  I beg Your Excellency to receive the Assurances of my Attachment and Respect
                  
                     Erich Bollmann 
                     
                  
               